internal_revenue_service number release date index number 263a -------------------------- --------------------- --------------------------------------- ------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-120247-14 date date legend a state city llc llc --------------------------------------- ------------------------ ------------------------- ----------------------------------- -------------------------------------- ---------------------------------- affiliate --------------- date date date date date date --------------------- --------------- ----------------------- ----------------- -------------- ------------------ amount ---------------- plr-120247-14 x ---------------------------------------------------------- dear ----------------- this letter is in response to a letter dated date and subsequent correspondence submitted on a’s behalf requesting a letter_ruling on whether certain easement relocation costs incurred by a in constructing a low income residential rental building are includible in eligible_basis for purposes of sec_42 of the internal_revenue_code facts a represents that the facts are as follows a is a limited_partnership duly organized validly existing and in good standing under the laws of the state a is governed by an amended and restated agreement of limited_partnership dated date as amended pursuant to which llc a state limited_liability_company acts as the administrative general_partner of a and llc a state limited_liability_company acts as the managing general_partner of a a is constructing a single building 76-unit low-income residential rental complex the project at a site in city a through affiliate opened escrow for acquisition of the land underlying the project and began negotiations with city regarding the design of the project in date affiliate acquired the site and took ownership in date the site was zoned for commercial use and therefore a was required to obtain a conditional use permit cup to allow for residential development in date the city council of city issued a resolution approving the final design of the project and construction of the project subject_to the satisfaction of a number of conditions one of these conditions was that a specific third-party easement the easement on the land underlying the project be relocated before city would issue any building permits for the project had a elected a different use for the site that did not require a cup such as the development of a commercial building it would have been able to undertake construction without the city-imposed requirement of relocating the easement however a desired to construct a residential rental building and city was unwilling to recommend and or approve any designs that did not require relocation of the easement for initiating construction the easement granted the grantee an easement and right to maintain on the land underlying the project an existing pylon sign and electrical conduit in date affiliate on behalf of a reached agreement with the grantee of the easement for the relocation of the easement pursuant to the agreement plr-120247-14 affiliate on behalf of a paid amount in relocation consideration to the grantee along with paying all of the costs necessary to relocate the infrastructure supporting the existing pylon sign the relocation costs absent city's condition requiring the relocation of the easement in order to obtain all building permits necessary to construct the project affiliate on behalf of a would not have relocated the easement and thus would not have incurred the relocation costs associated with the easement relocation a purchased the site from affiliate on date the purchase agreement for the site between a and affiliate is effective as of date which is more than three years before date a needed to establish control_over the site in order for a to apply for low-income_housing tax_credits with x a established control_over the site as of date during the 3-year period between date and the closing date date a applied for such low-income_housing tax_credits and obtained financing for the project at closing a reimbursed affiliate for all costs incurred by affiliate on behalf of a prior to date including the payment of amount to the grantee of the easement a recorded this reimbursement amount including the payment of amount to the grantee of the easement in a’s construction work in progress account the project had not been placed_in_service as of the date a submitted this letter_ruling request rulings requested a requests that the internal_revenue_service issue the following rulings the relocation costs incurred by a to relocate the easement are indirect_costs within the meaning of sec_1_263a-1 of the income_tax regulations and are capitalizable to the basis of the project’s residential rental building under sec_263a the relocation costs incurred by a to relocate the easement are includible in the eligible_basis of the project’s residential rental building under sec_42 law and analysis issue sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any new property or estate plr-120247-14 sec_1_263_a_-1 provides that capital expenditures include amounts paid to acquire or produce a unit of real or personal tangible_property sec_1_263_a_-2 provides that a taxpayer must capitalize amounts paid to acquire or produce a unit of real or personal_property as determined under sec_1_263_a_-3 including leasehold improvements land and land improvements buildings machinery and equipment and furniture and fixtures example of sec_1_263_a_-2 illustrates the coordination of the above rules with sec_263a as follows j constructs a building j must capitalize under sec_1_263_a_-2 the amount_paid to construct the building see sec_263a for the costs required to be capitalized to the real_property produced by j sec_263a provides in part that direct costs and a properly allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer must be capitalized to the property produced see also sec_1 263a- a ii sec_263a provides that the term produce includes construct build install manufacture develop or improve see also sec_1 263a- a i property produced may include land buildings land improvements and other tangible_property owned by the taxpayer for federal_income_tax purposes see sec_1_263a-2 sec_1_263a-1 provides that to determine capitalizable costs taxpayers must allocate or apportion costs to various activities including production activities after sec_263a costs are allocated to the appropriate production activities these costs generally are allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides that capitalize means in the case of property that is inventory in the hands of a taxpayer to include in inventory costs and in the case of other_property to charge to a capital_account or basis sec_1_263a-1 provides rules for determining the direct and indirect_costs that are required to be capitalized to property produced sec_1_263a-1 e i provides that direct costs consist of direct material and direct labor sec_1_263a-1 defines indirect_costs as all costs other than direct_material_costs and direct_labor_costs indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities indirect_costs allocable to production activities then must be allocated among the properties produced sec_1_263a-1 sets forth various detailed or specific facts-and- circumstances cost allocation_methods that taxpayers may use to allocate direct plr-120247-14 and indirect_costs to property produced and property acquired for resale sec_1_263a-1 describes a specific_identification_method as a type of facts and circumstances method that traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective sec_1_263a-2 provides that except as specifically provided in sec_263a with respect to interest costs producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after the production_period as defined in sec_263a in 104_tc_207 the tax_court held that the cost of obtaining building permits and zoning variances negotiating permit fees and similar activities incurred by a real_estate developer before actual physical work began on undeveloped land are indirect_costs capitalizable under sec_263a the court found that these activities represent the first steps in the development of the property the court further noted that the pursuit of building permits and zoning variances negotiating permit fees and similar activities are ancillary to actual physical work on the land and are as much a part of a development project as digging a foundation or completing a structure's frame the project cannot move forward if these steps are not taken in revrul_2002_9 2002_1_cb_614 a taxpayer constructed a new residential rental building on unimproved land located in a county that imposed impact fees on new and expanded development the ruling found that because the impact fees directly benefited or were incurred by reason of the taxpayer's production activity the impact fees were indirect_costs required to be capitalizable under sec_263a in addition because the impact fees were assessed as a result of the taxpayer's plans to construct the building the amount of the impact fees was calculated based upon the characteristics of the building and the impact fees generally would be refundable if the taxpayer decided not to construct the building as planned the impact fees were allocable to the new residential rental building under sec_263a here a is engaged in the construction of project a residential rental building consequently a is a producer of real_property and is subject_to the capitalization requirements under sec_263a therefore a must capitalize the direct costs and a properly allocable portion of indirect_costs to property produced in the project without regard to whether those costs are incurred before during or after the production_period in this case a represents that the city required the easement on the land underlying the project to be relocated before the city would issue any building permits for the project and had a elected a different use for the site that did not require a cup such as the development of a commercial building it plr-120247-14 would have been able to undertake construction without the city-imposed requirement of relocating the easement both representations are material representations although in some circumstances easement relocation costs may be capitalized in whole or in part to the land there is in this instant case a direct and specific nexus between the relocation costs and the specific residential rental building that a is constructing city required the easement on the land underlying the project to be relocated before city would issue the building permits necessary to construct the project but for the condition requiring the relocation of the easement a would not have incurred the relocation costs like the costs at issue in von-lusk the relocation costs were incurred to obtain the building permits solely for producing the residential rental building like the impact fees in revrul_2002_9 the relocation costs were incurred because of a’s plans to construct the residential rental building further the scope of the easement relocation and accordingly the amount of the relocation costs were determined by the characteristics of the residential rental building city had authority over and approved the final design of the residential rental building having rejected prior designs the approved design of the residential rental building necessitated complete relocation of the easement if the approved design had been different then the scope and cost of the easement relocation would have been different because of these factors a cause and effect or other reasonable relationship exists between the relocation costs and the residential rental building therefore the relocation costs directly benefit or are incurred by reason of the construction of the residential rental building and are capitalizable indirect_costs as defined in sec_1_263a-1 properly allocable to the residential rental building under a specific_identification_method as described in sec_1_263a-1 issue sec_42 provides a 10-year tax_credit for investment in qualified low- income buildings placed_in_service after sec_42 provides that for purposes of sec_38 the amount of the low-income_housing_credit for any taxable_year in the credit_period is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building as defined in sec_42 sec_42 provides the applicable_percentage for each qualified low- income building sec_42 provides that the qualified_basis of any qualified low- income building for any taxable_year is an amount equal to i the applicable_fraction determined as of the close of the taxable_year of ii the eligible_basis of the building determined under sec_42 plr-120247-14 sec_42 defines the applicable_fraction for each qualified low- income building sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides that except as provided in sec_42 and c the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property the legislative_history of sec_42 states that the term residential_rental_property for purposes of the low-income_housing_credit has the same meaning as it does for purposes of sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess ii-89 vol c b revrul_2002_9 states that if a depreciation deduction is allowable under sec_167 for the residential rental building and it is subject_to sec_168 then for purposes of sec_42 the impact fees are included in the eligible_basis of a qualified_low-income_building because the relocation costs are indirect_costs capitalized under sec_263a into the basis of the project a residential rental building and because a represents that it intends to construct and operate the residential rental building to qualify the building for the low-income_housing tax_credit under sec_42 thus implying that the building will be depreciated as residential_rental_property under sec_168 the cost of the relocation costs will be includable in the eligible_basis of the residential rental building under sec_42 based solely on the facts and representations provided and the relevant law and analysis set forth above we conclude that the relocation costs incurred by a to relocate the easement are indirect_costs within the meaning of sec_1_263a-1 and are capitalizable to the basis of the project’s residential rental building under sec_263a assuming that the project’s residential rental building will be depreciated as residential_rental_property under sec_168 the relocation costs incurred by a to relocate the easement are includible in the eligible_basis of the project’s residential rental building under sec_42 we note that the costs incurred by a to relocate the easement must be depreciated under sec_168 beginning when the residential rental building is plr-120247-14 placed_in_service by a except as specifically set forth above we express no opinion regarding the application of any other provisions of the code or income_tax regulations specifically no opinion is expressed or implied on whether the residential rental building is depreciated as residential_rental_property under sec_168 whether the residential rental building is a qualified_low-income_building under sec_42 or whether the costs to demolish the restaurant on the land underlying the project are subject_to sec_280b this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to a’s authorized representative we are also sending a copy of this letter to the appropriate division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
